DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 14-19 and 21-25 are pending.  Independent claim 14 is amended.  New claims 21-25 are added. 
Response to Amendments/Arguments 
Applicant's amendments and arguments, see pages 5-9, filed January 26, 2022, with respect to the rejections of present claims 14-16 under 35 U.S.C. 102 (a)(1) as being anticipated by WO 95/24302 to Lefort, and/or under 35 U.S.C. 102 (a)(1) as being anticipated by Bringuier (US 5,852,698) have been fully considered, and are persuasive.  The previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference Stent (US 3,828,036). 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 and 21-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stent (US 3,828,036). 
Regarding independent claim 14, Stent teaches a co-extruded multilayer article having a substantially tubular shape surrounding an interior region (col. 3, lines 29-66, col. 5, lines 1-5, see Fig. 8 for the extrusion apparatus and process, see annotated Fig. 6, the co-extruded multilayer tube of Fig. 6) comprising: 

    PNG
    media_image1.png
    612
    436
    media_image1.png
    Greyscale

- a first layer (layer 1, see annotated Fig. 6) extending continuously along a longitudinal axis from a first terminal edge of the co-extruded multilayer article to a second terminal edge of the co-extruded multilayer article (Fig. 6, Col. 3, lines 3-14, the layer 1 is a continuous layer extending continuously along the longitudinal axis of the tube), wherein the first layer (layer 1) comprises a first material (col. 2, lines 17-34, of first plastic) defining a first interior surface concentric to the longitudinal axis and exposed to the interior region (Fig. 6, the tubular layer 1 defining an interior surface concentric longitudinal axis and is exposed to the interior region, meeting the claimed limitations); and 
 - a second layer (layer 2a, see annotated Fig. 6) extending along a portion of the interior surface of the first layer from a first terminal edge to a second terminal edge (see Fig. 6, Col. 3, lines 3-14), wherein the second layer (layer 2a) comprises a second material defining a second interior surface concentric to the longitudinal axis and exposed to the interior region (col. 2, lines 17-34, layer 2a is of second plastic, the tubular layer 2a defining an interior surface concentric longitudinal axis and is exposed to the interior region, meeting the claimed limitations). 
It should be noted that the recitation that the multilayer article is “co-extruded” of claim 14 is considered as product-by-process limitation.  It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant multilayer article.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In this case, it is noted that Stent teaches the tube articles is made using co-extrusion process (col. 3, lines 29-66, col. 5, lines 1-5, see Fig. 8). 
The co-extruded multilayer tube of Stent reads on all the claimed limitations of the instantly claimed co-extruded multilayer article. 
Regarding claim 15, Stent teaches its multilayer article is co-extruded, and teaches the first material (for the first layer 1) is of polyvinylchloride (col. 2, lines 16-21) which is the same material as that of the instant application for the first layer that is generally uniaxially aligned polymer (see instant specification, para [0026] [0028], suitable materials include polyvinylchloride), and thus considered as meeting the claimed limitations. 
Regarding claim 16, the multilayer article of Stent is co-extruded (col. 3, lines 29-66, col. 5, lines 1-5, see Fig. 8 for the extrusion apparatus and process) which process does not include steps of removing/subtract material from the surface of the body of the multilayer article, as such absent objective evidence to the contrary, it is considered the body of the co-extruded multilayer article of Stent is substantially free of at least one of subtractive manufacturing tool marks, meeting the claimed limitations. 
Regarding claim 17, the multilayer article of Stent comprises a plurality of bodies, wherein the second layer is periodically discontinuous (see Fig. 6, col. 2, lines 61-67), meeting the claimed limitations. 
Regarding claim 21, in the multilayer article of Stent, the second interior surface and the first interior surface have substantially the same inner diameter (see Fig. 6, col. 2, lines 19-25, and lines 61-67).
Regarding claim 22, in the multilayer article of Stent, the second layer is partially embedded in a portion of the first layer (see Fig. 6, col. 2, lines 19-25, and lines 53-60).
Regarding claim 23, in the multilayer article of Stent, the first and second terminal edges of the second layer (layer 2a) are adjacent to the first inner surface of the first layer (layer1) (see Fig. 6, col. 2, lines 19-25, and lines 61-67), meeting the claimed limitations.  
Regarding claim 24, in the multilayer article of Stent, the second layer comprises (layer 2a) a single second layer (see Fig. 6, the layer 2a is a single layer) disposed between the first and second terminal edges of the co- extruded multilayer article (see Fig. 6, col. 2, lines 19-25, and lines 61-67), meeting the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stent as applied to claim 14 above, in view of Barker et al. (US 8,401,353; “Barker”).
The limitations of claim 14 are taught by Stent as discussed above.
Regarding claim 18, Stent teaches in its multilayer article is co-extruded, the first material (for the first layer 1) is of polyvinylchloride (col. 2, lines 16-21), which is the same material as that of the instant application for the first layer that is an electrically insulative polymeric material (see instant specification, para [0026] [0028], of which the suitable materials include polyvinyl chloride material). Stent also teaches that one or both plastic materials (i.e., the first material and/or the second material) constituting its tube may be of an electrically conducting nature (col. 6, lines 41-45). 
However, Stent does not specially teach the second material comprises an electrically conductive polymeric material. 
Barker teaches a cable assembly of which the cable jacket is of suitable thermoplastic material with suitable additives such as carbon black that provides reduced degradation upon exposure to UV radiation (col 4, lines 30-47), which is the same additive/conductive filler material as that of the instant application (see instant specification, para [0026] [0028], which describes the second material include a conductive material, a conductive filler such as carbon black).  
It would have been obvious to one of ordinary skill in the art to modify the multilayer article of Stent, to include in the second material the suitable additives as desired, such as carbon black as taught by Barker, to provide an improved multilayer article with reduced degradation upon exposure to UV radiation, which would have predictably arrived at a satisfactory multilayer article that is the same as instantly claimed. 
Claims 19 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stent as applied to claim 14 above, in view of Gravermann et al. (US 2016/0139181; “Gravermann”).
The limitations of claim 14 are taught by Stent as discussed above.
Regarding claim 19, Stent teaches a reinforced flexible multilayer tube (col. 1, lines 1-15), Stent also teaches that the plastic materials (i.e., the first material and/or the second material) constituting its tube may be of an electrically conducting nature (col. 6, lines 41-45). 
Stent does not specially teach the inclusion of a cable accessory and an electrode centrally disposed in the cable accessory.
Gravermann teaches a multilayer cable article (2) comprises a cable accessory and having a sensing electrode (40) centrally disposed in the cable accessory (para [0058], Fig. 6, para [0049]). Gravermann teaches it is known for cable accessary to include power cable splice device (para [0033]).

    PNG
    media_image2.png
    415
    505
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the multilayer article of Stent, to include a cable accessory and to include in the second layer of with a sensing electrode (40) centrally disposed in the cable accessory as taught by Gravermann (para [0058], Fig. 6, para [0049]), to provide an improved multilayer cable article with sensing electrode to allow the ability of monitoring of the state of the multilayer cable article, which would have predictably arrived at a satisfactory multilayer article that is the same as instantly claimed.
Regarding claim 25, Stent teaches an reinforced flexible multilayer tube (col. 1, lines 1-15), Stent also teaches that the plastic materials (i.e., the first material and/or the second material) constituting its tube may be of an electrically conducting nature (col. 6, lines 41-45). 
Stent does not specially teach the inclusion of a cable accessory with a power cable splice device. 
Gravermann teaches a multilayer cable article (2) comprises a cable accessory and having a sensing electrode (40) centrally disposed in the cable accessory (para [0058], Fig. 6, para [0049]). Gravermann teaches it is known for cable accessary to include power cable splice device (para [0033]).
It would have been obvious to one of ordinary skill in the art to further modify the multilayer article of Stent, to include a cable accessory with a power cable splice device as taught by Gravermann (para [0033]), to provide an improved multilayer cable article with sensing electrode to allow the ability of monitoring of the state of the multilayer cable article, which would have predictably arrived at a satisfactory multilayer article that is the same as instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782